—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of rape in the third degree (Penal Law § 130.25 [2]) and other crimes, defendant challenges the procedure used at sentencing to determine his risk assessment classification pursuant to the Sex Offender Registration Act (Correction Law art 6-C). Contrary to the contention of defendant, he may not challenge that procedure upon appeal from a judgment of conviction entered prior to January 1, 2000 (see, People v Campbell, 279 AD2d 715, 715-716; see also, People v Kearns, 95 NY2d 816, 817-818). In any event, defendant failed to preserve that challenge for our review because he failed to raise it in County Court (see, People v Campbell, supra, at 716). (Appeal from Judgment of Ontario County Court, Harvey, J. — Rape, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Burns and Lawton, JJ.